—Judgment, Supreme Court, Bronx County, entered August 23, 1978, invalidating the designating petition of Jose M. Gonzalez (Silva, Velez), unanimously modified to the extent of reversing the invalidation, on the law and on the facts, granting the petition to validate, vacating the restraint imposed upon the Board of Elections, and confirming the report of the referee, and otherwise affirmed, without costs and without disbursements. The evidence showed that in three cases there was proof that the registration card and the petition were obtained at the same time by the witness. The court then extended this to cover all the signatures obtained by that witness where the witness also obtained a registration card signature. This, under the circumstances, was an impermissible extension. Concur—Kupferman, J. P., Silverman, Markewich, Sandler and Sullivan, JJ.